DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buske (US 2013/0199540) (previously cited) in view of Obara (US 2016/0311059) (previously cited) (previously cited). 

    PNG
    media_image1.png
    791
    481
    media_image1.png
    Greyscale

Regarding claim 13, Buske teaches a device (device shown on fig.14) for working a surface of a workpiece by means of a laser beam, comprising: 
a laser system (laser source 330 and mirror 340) comprising a laser source (laser source 330) and optics (mirror 340), capable of producing a laser beam (laser source 330 generate a laser beam 332), and 
a plasma nozzle (plasma source 300), configured for generating an atmospheric plasma beam (plasma jet 318), the plasma nozzle (plasma source 300) comprising a nozzle opening (outlet opening 316), out of which the plasma beam (plasma jet 318), generated in the plasma nozzle (plasma source 300), emerges in operation (See fig.14), 
wherein the laser system (laser source 330) and the plasma nozzle (plasma source 300) are arranged relative to one another and configured such that, in operation, the laser beam (laser beam 332), emerges out of the nozzle opening (outlet opening 316) of the plasma nozzle (plasma source 300) together with the plasma beam (See fig.14), 
the plasma nozzle (plasma source 300) further comprising a tubular housing (housing 310) and, in operation, the laser beam (laser beam 332) runs through the tubular housing (housing 310) of the plasma nozzle (plasma source 300), 
wherein the plasma nozzle (plasma source 300) further comprises an inner electrode (internal electrode 312) and an inner channel (channel 334), the inner electrode (internal electrode 312) arranged inside the tubular housing (housing 310), and in operation the laser beam (laser beam 332) runs through the inner channel (channel 334) to the nozzle opening (outlet opening 316) 
Buske does not explicitly teach the laser system comprising a laser source and optics, and is configured to continuously vary a beam direction of the laser beam such that the position of the laser beam in a cross-section of the nozzle opening changes continuously.
However, Obara teaches in the same field of endeavor of a laser system, comprising a laser source (light source 16) and optics (optical fiber 98), and is configured to continuously vary a beam direction of the laser beam such that the position of the laser beam in a cross-section of the nozzle opening changes continuously (see fig.1, the device is capable to continuously vary a beam direction of the laser beam by moving optical system 23 continuously.).

    PNG
    media_image2.png
    597
    604
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the laser source of Buske with the laser system including a movable optical system as taught by Obara, in order to adjust the beam irradiation location, and continuously irradiate the laser light in the certain application range, so that increase the laser irradiation range (See para.[0044] of Obara).
Regarding claim 14, Buske teaches the plasma nozzle (plasma source 300) is configured to generate an atmospheric plasma beam (plasma jet 318) by means of an arc-like discharge in a working gas, wherein the arc-like discharge can be generated by applying a high-frequency high voltage between the inner electrode (internal electrode 312) and the inner channel (channel 334) (See para.[0172], the embodiment of figure 14 does not show the air flow or the vortex and the discharge channel or the arc discharge, but the air flow or the vortex and the discharge channel or the arc discharge in the embodiment of figure 14 is same in the disclosure of embodiments of figures 1-4 and 11-13. Paras.[0128]-[0129] “The secondary voltage can be between 1 and 5 kV or more”; “Through the voltage applied a high-frequency discharge in the form of an electric arc 40 between the electrode 26 and the housing 12 is generated.” And para. [0175] “The plasma source 300 also has means for applying a high-frequency, high voltage between the internal electrode 312 and the external electrode 314 in the form of a voltage source 322 and corresponding supply lines. The way in which the plasma source 300 operates here is essentially identical to the explanation provided above using FIG. 1.” Hence, the arc-like discharge can be generated by applying a high-frequency high voltage between internal electrode 312 and the channel 334.)

Regarding claim 15, Buske teaches the device is configured such that it can be attached to a robotic arm (movement device 130) (see fig.10, movement device 130 with a robot arm is capable to couple to a laser device).

Regarding claim 16, Buske teaches a controller (control and evaluation unit 344 and control 360) configured to operate the device by controlling the generation of the atmospheric plasma beam such that the plasma beam and the laser beam emerge out of the nozzle opening at the same time (The output signal from the control and evaluation unit 344 is then transmitted as a distance control signal to a control device 360 for further processing. For example, the distance control signal can be used for controlling the distance between the plasma source and an object, in order in the event of a movement of the plasma source along the surface of the object to maintain a specified distance a within a specified tolerance), 
Buske does not explicitly teach the controller controlling the variation of the laser beam's direction, such that the position of the laser beam in the cross-section of the nozzle opening changes continuously.
However, Obara teaches in the same field of endeavor of a laser system a controller (controller 20); wherein the controller controls the variation of  a beam direction of the laser beam such that the position of the laser beam in a cross-section of the nozzle opening changes continuous. (See fig.1 and para.[0034]“The controller 20 is configured to be capable of adjusting a tilting angle of the galvano mirror 42 a so as to adjust the emitting angle of the laser light 120 emitted from the nozzle 22 (the galvano scanner 42) by controlling the motor 42 b of the galvano scanner 42.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the laser source of Buske with the laser system including a movable optical system as taught by Obara, in order to adjust the beam irradiation location, and continuously irradiate the laser light in the certain application range, so that increase the laser irradiation range (See para.[0044] of Obara).

Regarding claim 17, Buske teaches a system for working a surface of a workpiece by means of a laser beam, comprising: 
a robot arm (movement device 130); and 
a device according to claim 13 (See the discussion on claim 13), wherein the device can be mounted on the robot arm (see fig.10, movement device 130 with a robot arm is capable to couple to a laser device).

Regarding claim 18, Buske teaches a method for operating a device according to claim 13 (See the discussion of claim 13), comprising: 
generating an atmospheric plasma beam (plasma jet 318) in the plasma nozzle (plasma source 300), such that the plasma beam (plasma jet 318) emerges out of the nozzle opening (outlet opening 316) of the plasma nozzle (plasma source 300) (See fig.14), 
providing a laser beam (laser beam 332) with the laser system (laser source 330), such that the laser beam (laser beam 332) emerges out of the nozzle opening (outlet opening 316) of the plasma nozzle (plasma source 300) at the same time as the plasma beam, and 
Buske does not explicitly teach continuously varying the direction of the laser beam such that the position of the laser beam in the cross-section of the nozzle opening changes continuously.
However, Obara teaches in the same field of endeavor of a laser system and method, comprising continuously varying the direction of the laser beam such that the position of the laser beam in the cross-section of the nozzle opening changes continuously (see para.[0043] “Specifically, when the moving device 13 moves the nozzle device 12 in the certain feeding direction F while the material 121 is ejected, the galvano scanner 42 is controlled such that the laser light 120 is irradiated to the supply position of the material 121 and the gas 122 to form the molten pool 130 at the supply position. The galvano scanner 42 is controlled to continuously rotate the galvano mirror 42 a in a certain angle range, so that the irradiation direction of the laser light 120 is changed to continuously irradiate the laser light 120 in the certain application range 120 a, and thus irradiating the laser light 120 to the supply position and the primary side of the supply position in the feeding direction F.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the laser source of Buske with the laser system including a movable optical system as taught by Obara, in order to adjust the beam irradiation location, and continuously irradiate the laser light in the certain application range, so that increase the laser irradiation range (See para.[0044] of Obara).

Regarding claim 19, Buske teaches directing the plasma beam (plasma jet 318) emerging out of the nozzle opening (outlet opening 316) and the laser beam (laser beam 332) emerging out of the nozzle opening (outlet opening 316) onto a surface of a workpiece (object 320) to be worked (See fig.14).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Buske and Obara in view of Wahl (US 2012/0234802) (cited in IDS).
Regarding claim 20, the modification of Buske and Obara does not explicitly teach at least one of the steps of welding, laser soldering, or removing corrosion.
However, Wahl teaches a method for operating a laser device (11) comprising generating an atmospheric plasma beam (plasma gas jet 23) and providing a laser beam (laser beam 19), and at least one of the steps of welding, laser soldering, or removing corrosion (See para.[0012], the device of Wahl is configured to the applications including welding.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the method of operating the device of the modification of Buske and Obara, with preforming at least one of the steps of welding by a laser device as taught by Wahl, in order to perform a welding process, since the device of the modification of Buske and Obara and the device of Wahl are structurally similar, applying the device of the modification of Buske and Obara to the operation of the welding as taught by Wahl involves only routine skill in the art.

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both references Buske and Obara are using laser to process a workpiece, and Obara teaches a optical system that adjust the beam irradiation location, and continuously irradiate the laser light in the certain application range, so that increase the laser irradiation range. Hence one of ordinary skill in the art would add the optical system into the laser device of Buske to increase the laser irradiation range so that increasing the processing efficiency. In addition, applicant only shows the workpieces of Buske and Obara are different, and did not prove any solid proof to prove the combination of Buske and Obara is not inoperable. Therefore, applicant’s argument is no persuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761